 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresto Casting Company and United Steelworkers ofAmerica, AFL-CIO-CLC. Cases 28-CA-6237,28-CA-6237-2, and 8-CA-6344June 21, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 10, 1982, Administrative LawJudge Russell L. Stevens issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and the Respondent filed exceptions and asupporting brief. The Respondent also filed a briefin opposition to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings," and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Presto CastingCompany, Phoenix, Arizona, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I We agree with the Administrative Law Judge that the Respondent,inter alia, violated Sec. 8(a)(3) and (1) of the Act when it refused to rein-state economic strikers upon their unconditional offer to return to work.While not specifically alleged in the complaint, this matter was litigatedat the hearing and, as noted by the Administrative Law Judge, the Re-spondent has failed to meet its burden of showing why the economicstrikers could not be immediately reinstated.I In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an oppor-tunity to present evidence, the National Labor Re-lations Board has found that we violated the Na-tional Labor Relations Act and we have been or-dered to post this notice.WE WILL NOT violate Section 8(a)(5) and (1)of the Act by discontinuing our past practiceof giving employees annual Christmas gifts ofturkeys, without first notifying or bargainingwith the Union; by failing and refusing to ac-knowledge and sign a 1-year agreement withthe Union, reached on March 6, 1981; and byrefusing to honor and implement the provi-sions of said contract of March 6, 1981, relat-ing to dues checkoffs and employee griev-ances.WE WILL NOT violate Section 8(a)(3) and (1)of the Act by failing and refusing to reinstateeconomic strikers who were not permanentlyreplaced during their strike, upon their uncon-ditional offer to return to work; and by requir-ing that said economic strikers sign a compa-ny-prepared request for reinstatement as a con-dition of reinstatement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed inSection 7 of the Act.WE WILL forthwith sign and acknowledgethe contract reached with the Union on March6, 1981, and give said contract retroactiveeffect to said date of March 6, 1981.WE WILL make whole all employees whosuffered any losses by reason of failure to signsaid contract on March 6, 1981, and by reasonof our failing and refusing to reinstate econom-ic strikers who were not permanently replacedduring their strike, upon their unconditionaloffer to return to work, with interest.PRESTO CASTING COMPANYDECISIONSTATEMENT OF THE CASERUSSELL. L. STEVENS, Administrative Law Judge: Thiscase was heard in Phoenix, Arizona, on September 9, 10,11, and October 21 and 22, 1981.' The charge in Case28-CA-6237 was filed on January 9 by United Steel-workers of America, AFL-CIO--CLC (herein called theUnion), and an amended charge was filed by the Unionon February 10. The complaint, issued February 18, al-leges that Presto Casting Company (Respondent) violat-ed Section 8(a)(1) and (5) of the National Labor Rela-tions Act (herein call the Act), as amended. The chargein Case 28-CA-6237-2 was filed by the Union on Febru-ary 5, an amended charge was filed by the Union onFebruary 10, and a second amended charge was filed byI All dates hereinafter are within 1981, unless stated otherwise.262 NLRB No. 47346 PRESTO CASTING CO.the Union on February 27. The complaint, issued March24, alleges that Respondent violated Section 8(a)(1) and(5) of the Act. The charge in Case 28-CA-6344 wasfiled by the Union on March 11. The complaint, issuedApril 14, alleges that Respondent violated Section8(a)(1), (3),.and (5) of the Act. By Order dated April 14,the Regional Director for Region 28 consolidated saidthree cases for hearing. The hearing of all three caseswas heard as aforesaid.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record,2and from my observation ofthe witnesses and their demeanor, I make the following:1. JURISDICTION3Respondent is, and at all times material herein hasbeen, a corporation duly organized under, and existingby virtue of, the laws of the State of Arizona, with anoffice and place of business at 5440 West MissouriAvenue, Glendale, Arizona, and a heat treatment plantlocated at 59th Avenue and West Van Buren Street inPhoenix, Arizona, where it is engaged in the productionof rough metal castings.During the past 12-month period, which period is rep-resentative of its operations generally, Respondent, in thecourse and conduct of its operations, purchased goodsand materials valued in excess of $50,000 which weretransported in interstate commerce and delivered to theRespondent's place of business in the State of Arizona,direclty from suppliers located in States of the UnitedStates other than the State of Arizona.I find that Respondent is, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC is,and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5).II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background4Respondent is a metal casting firm, which casts alumi-num and magnesium parts for the aerospace industry.Respondent was organized in 1965 by two partners-MelBorovay,5who is president of the corporation, andJames Herman, vice president of operations.6Respond-ent has two facilities, located at separate locations inPhoenix. The principal facility is the foundry, located at2 The General Counsel's motion to correct transcript, filed with thebrief, is not opposed of record and is granted.3 Jurisdictional facts are admitted by Respondent in its pleadings.4 This background summary is based on stipulations of counsel, and oncredited testimony and evidence that is not in dispute.·Individuals are referred to herein by their last names.s The supervisory status of Borovay and Herman is not in dispute.5440 Missouri, and the secondary facility is the heattreatment plant on 59th Street.The Union conducted an organizational campaignamong Respondent's employees at both of Respondent'sfacilities in the fall of 1980. During that campaign, Re-spondent utilized the services of West Coast IndustrialRelations Association (West Coast), whose board chair-man is Fred Long. West Coast is a labor and industrialrelations organization with many years' experience, andLong, an attorney, has been engaged in the field of laborrelations since 1960. The Union's campaign was success-ful, and, on November 12, 1980, the Union was certifiedby the Board as the exclusive collective-bargaining rep-resentative of Respondent's employees in the followingunit:All production and maintenance employees em-ployed by Respondent at its plant located at 5440West Missouri Avenue, Glendale, Arizona, and itsheat treatment plant located at 59th Avenue andVan Buren Street, Phoenix, Arizona; excluding alloffice clerical employees, guards, and supervisors asdefined in the Act.7On November 21, 1980, James Smith, a long-time staffrepresentative of the Union and temporary subdistrict 8director for the Union, wrote a letter to Herman, re-quested certain information for negotiation purposes,8and suggested the dates of December 8, 9, and 10 for ne-gotiations. On December 5, 1980, John Garza, a repre-sentative of West Coast, replied to Smith's letter toHerman and suggested alternative negotiation dates ofDecember 17 and 31, and January 3, because of priorcommitments on the dates proposed by Smith.The first negotiation session was held on December15, 1980, and lasted approximately 30 mintues. In attend-ance for Respondent were Garza and one of Herman'ssons. In attendance for the Union were Smith; ArnoldMendivil, an employee who was on the Union's negotia-tion committee; Danny Campbell, an employee who wason the Union's negotiation committee; and Harlin Cor-nett.The next negotiation session was held for severalhours on January 7. Some time prior to that meetingSmith had learned that Respondent had not given aChristmas turkey bonus in 1980 as it consistently haddone each Christmas for many years, and at the meetinghe inquired about the matter. The subject, which is dis-cussed in detail infra, was not settled at the meeting andon January 9 the Union filed an unfair labor practicecharge, mentioned above, alleging discontinuance by Re-spondent of the latter's past practice of giving turkeys,because of Respondent's employees having been orga-nized by the Union. Respondent submitted some propos-als, all of a noneconomic nature, which were discussed atthis meeting.The Union prepared an economic proposal coveringholidays, overtime, cost-of-living, life insurance, a medi-cal and dental program, shift premiums, wages, and cof-As of November 16, 1980, the unit consisted of 161 employees.' Smith acknowledged that Respondent furnished to the Union duringnegotiations all information requested by the Union prior to negotiations.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfeebreaks,9and gave the proposal to Respondent at thenegotiation session of January 14. However, the proposalwas not discussed because Respondent first wanted toprepare its economic proposals. Noneconomic matterswere discussed at this meeting of January 14, since theUnion decided to so use the time while awaiting prepara-tion by Respondent of its economic proposal.The parties met again on January 21, 28, 29, and 30and February 2, 3, 5, and 10 and discussed noneconomicproposals.On February 2 Smith sent a strongly worded mailgramto Borovay, saying he felt Respondent's representative(Garza) was not bargaining in good faith, and that "astrike seems imminent."'0On February 5 Long received a telephone call fromWest Coast's Southern California representative, who ad-vised that there appeared to be a personality clash be-tween Smith and Garza, and that assistance was needed.Long decided to take over the negotiations, commencingwith the meeting with the Union scheduled for February10 at 10 a.m. Long went to Phoenix, and shortly afterarrival talked with Garza, Herman, and Borovay, duringwhich conversation he learned that the Union had calleda strike on February 9, the preceding day. Long alsolearned that a principal problem was a dues-checkoffprovision the Union wanted, and that another problemwas the turkey bonus. Long advised Herman and Boro-vay that they were required to continue the turkey giftas in the past, and they agreed to do so. (This matter isdiscussed infra.) Long also talked with Herman and Bor-ovay about the "do's and don'ts" of union negotiations.A meeting was held between the Union and Respond-ent the following day, February 10, with the presence ofRon Collotta, a representative of the Federal Mediationand Conciliation Service (FMCS) replacing Sam Frank-lin, who to that time had been working with Respondentand the Union. Long talked separately with Collotta,and, later, talked with Smith and Collotta together. Atthe meeting Smith told Long, who inquired about thereason for the strike, "We had to shut them down in aneffort to get the non-economic issues resolved."" Longasked for some time to prepare a draft of noneconomicproposals, and he left the room to do so. When he laterbrought the proposals back into the meeting room, heand Smith discussed a few problem areas and thenagreed to Respondent's proposals as they were changed9 G.C. Exh. 6.'0 On February 4 Borovay wrote a letter to Smith, summarizingevents to that date and stating, inter alia, "It has been our understandingthat an agreement had been reached 'early on' between the parties re: anagenda of bargaining topics-non-economic issues firstly and economicissues last." So far as the record shows, that statement by Borovay accu-rately reflected the agreement of the parties. Smith did not challengeBorovay's understanding.Ai This strike is not in issue. The quotation is from Smith's testimony.There is no allegation of bad-faith bargaining as of this time, and it isclear that the strike of February 9-10 was not an unfair labor practicestrike. This conclusion is mandated by the sequence of events and bySmith's lengthy testimony on cross-examination, giving in some detail thenegotiations and agreement reached on noneconomic matters prior to andon February 10. Smith testified that the strike was caused by Garza's fail-ure to appear for a meeting scheduled February 9, but it is clear that thestrike was in order to put the heat on Respondent for an early contract.It was a very short strike, and Long got negotiations back on the tracksoon after he arrived in Phoenix on February 10.in a few places. Although Smith and Long had come toan agreement, Smith demanded, and Long supplied tohim, an agreement that, if the economic issues were re-solved prior to February 18, Respondent would makewage rates retroactive to the date of the certification ofthe Union as representative of the unit employees. Be-cause the noneconomic proposals all were agreed to bythe parties, and because Smith received an assurance ofretroactivity if an economic agreement were reached,Smith called off the strike, and the employees returnedto work on February 11.12 At the close of the meeting,Smith and Long agreed to meet on February 17 to dis-cuss economic proposals. Long assured Smith that everyeffort would be made by Respondent to resolve the eco-nomic issues on February 17.On February 17 Respondent distributed turkeys to allunit employees who were present that day, and thoseemployees who were not present received a certificate toget a turkey.' 3Respondent caused to be prepared a typed version ofthe noneconomic proposals agreed to by Smith andLong on February 10. One minor correction subsequent-ly was made, and Garza delivered the final, typed agree-ment to Smith sometime between February 10 and 17.14The agreement had a coversheet reading as follows:February 10, 1981The Company reserves the right to change, with-draw or present additional proposals other than theones outlined here at any time during these negotia-tions.John J. Garza'5During the evening of February 10 Long met withBorovay and Herman. Long reviewed the agreementreached with Smith relative to noneconomic matters, andthey discussed at length and in detail the economic issuesthat would be the basis for the meeting of February 17.It was agreed that a principal issue would be the meritsystem. The Union wanted flat rates for various catego-ries and steps of employment, and Respondent wanted tocontinue its existing merit increase program. The docu-'" Long credibly testified that Smith asked for, and received, assur-ances that there would be no reprisals against employees who went outon strike February 9; and that Long asked for, and received, assurancesthat the Board would withhold further action on the charge concerningturkey gifts until February 18. This testimony is given no weight inmaking findings and conclusions, but it has been considered in assessingthe relationship of the parties."3 The matter of the turkeys continued after February 17 to be anissue, and, ultimately, the parties agreed that distribution of yearend tur-keys would be an established practice.]4 G.C. Exh. 9.i" Much testimony was devoted to the question of whether, as Smithcontends, the agreement of February 10 was "full and complete," andfinal, or whether it was tentative, as contended by Long. Whatever maybe the nature of the agreement itself, Long and Smith concur that theyreached an agreement, which is G.C. Exh. 9. It is app'rently from therecord, and it is found, that the agreement reached by Long and Smithwas intended to be part of an overall contract, if such a contract could bereached, and that, without a total contract, .C. Exh. 9 would not be aseparately enforceable contract. Long's testimony, and Garza's cover-sheet quoted above, which was not challenged by the Ugion, support therecord on this point. There is no evidence, however, that the parties everdiscussed the language on the coversheet.348 PRESTO CASTING CO.ment the three used as a basis for their later proposals isGeneral Counsel's Exhibit 26. Long cautioned Borovayand Herman that, to reach an agreement, they would berequired to compromise their positions on many matters,including wages and promotions. Herman and Borovaymet with Long again on February 16 and showed Longwhat they would offer (indicated on G.C. Exh. 26), butthe two would not relinquish their position on the meritincreases which the Union opposed so vigorously.Long, Borovay, and Herman met with Smith on Feb-ruary 17, in a session that lasted several hours. Collottawas present, as needed. During the early part of themeeting, Respondent gave the Union a list of Respond-ent's job descriptions,'sand Respondent's "First Eco-nomic Proposal."17The parties discussed the Union'seconomic proposals,'8and the Union gave Respondent acounterproposal covering wages, shift premiums, holi-days, cost-of-living adjustments (COLA), insurance, andpensions. The term of the agreement proposal was"open."19 Respondent then submitted its counteroffer,labeled "Company's Second Economic Proposal," at 5p.m.20At approximately 5:25 p.m. the Union presentedto Respondent its counterproposal to Respondent's coun-terproposal.21Long then presented the following note toSmith:JIM SMITHYour 5:25 pm proposal does not appear too seri-ous.Suggest at this time you give us you bottom lineproposal that you and your committee would rec-ommend so we cut out the bullshit.If we buy it we can go home. If not we'll knowwhere we stand.Fred A. LongAfter much further discussion between Long and Smith,at which sometimes Herman, Borovay, and Collottawere present, separately or together, Respondent submit-ted to the Union its final/final offer,22at approximatelymidnight. At approximately 12:30 a.m., the Union gaveto Respondent its further counteroffer. At approximatelyI a.m., Long replied to Smith:Company's Response to Union's Counter Proposal toCompany Final/Final OfferThe Company's Final/Final Offer was, in fact,final. Predicated on your last counter proposal toour final offer, noting wages the Union proposed incounter are higher than those proposed in Union'sfirst wages proposal on 1-29-81. It seems safe toconclude we are at impasse in these negotiations.We are not prepared to move further than our finaloffer. It appears the Union is also not prepared tomove further either. If that is the case we suspectl' G.C. Exh. 3.t' G.C. Exh. 12.'8 G.C. Exh.%.'O G.C. Exh. t3.2o G.C. Exh. 14.you will advise the mediator your going home sowe can go home.Fred A. LongThe Union replied to Long:The Union's last proposal was not as final as thecompanies, however it must be noted that thewages proposed were in direct relations to impor-tance as proposed by the Company and in responseto its freezing of employees' rights to Automaticpromotion with a Classification.We are here to bargain a Contract and not tomake two grown men that own the Companyhappy, we know they want to retain the same prac-tices they had and if they want they can but theywill certainly pay better wages for the privileges ofcontinuing selective promotions.Do what you may, we want a Contract and havespent a lot of time to get it and will spend muchmore if needed.The UnionLong replied to the Union:TO THE UNION (1:00 a.m.)To repeat, the Company's final offer was final.We are sorry you aren't happy with it. However,there no further concessions to be made. Sometimesit is difficult to change long standing practices evenwith union representation. There are no guaranteesthat union representation automatically means ev-eryone gets what they want. That is the process ofbargaining.Since the Union apparently will not accept theCompany's firm and final offer after due considera-tion; and since the Company will not change itsoffer; we are declaring an impasse in these negotia-tions.Fred R. LongAlthough the parties did not come to an agreement,they agreed, and Collotta concurred, that a further meet-ing should be held on February 26.The parties met on February 26,23 in Collotta's office.After a brief preliminary discussion, the Union gave Re-spondent an offer,24which Long rejected after talkingon the telephone with Borovay and Herman. Long re-plied to the Union in writing:The Company has reviewed the Union's offer of2:10 p.m., Feb. 26, 1981, and discussed it by phonewith Mel Borovay, President. The Company is ofthe opinion the Union is playing games based on itssuggested offer and keeping the parties togetherwhen it has no intention of accepting the Compa-" G.C. Exh. 15.:2 G.C. Exh. 18." At the hearing, Long and Smith both testified that the opposingparty was not on time. That discrepancy is not resolved and is given noweight.a4 G.C. Exh. 24.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDny's final offer or anything close to it. The Compa-ny, therefore, rejects the Union's proposal and re-peats it has made its final best proposal to theUnion. Unless the Union is prepared to accept theCompany's final proposal or to re-arrange the eco-nomics of the Company's final proposal withoutadding additional economic cost, it unfortunatelyappears that despite agreement on all language mat-ters, we are hopelessly deadlocked on economics.Submitted 2:30 p.m. FMCSFR LongCompany SpokesmanLong called Borovay and Herman on the telephone, saidthere was an impasse, and advised that Respondent couldimplement its last wage offer, effective immediately. Re-spondent implemented wage increases on February 26.On February 26 the Union negotiating committee senta letter to all of Respondent's employees:TO ALL PRESTO EMPLOYEES:Dear Fellow Workers:Your Union has had numerous meetings with theexpensive firm Jim and Mel. The Company hashired them to keep us working cheap so thay theycan live in luxury while most of us can hardlyafford to eat.Now we have got to make a very importantchoice:Either work for what we've got, or strike to betterourselves!/!!!The choice is clearly ours. The Union will repre-sent us. They will talk for us and advise us, but we,the workers, must make the choice ...Some of us are Union Members, some are not.However, we are all low paid, badly treated playthings of Jim and Mel's. We are all Presto Employ-ees and must stick together as Presto Employees toadvance ourselves to decent wages and workingconditions.Would it surprise you if the Company werepaying the California firm over a hundred thousanddollars to keep from signing a decent contract?Do you know how much of an increase we couldhave with a hundred thousand dollars? Just think-the total raise, all together, that was offered was$45.00 per hour cost to the Company!Well, as was said, the choice is ours. We mustshoot Presto down tomorrow morning and we mustall stay out until we get in our two big bosses'pocket books.A strike vote will be held tonight at 5:00 p.m., atthe I.W. Abel Hall, 23 North 35th Avenue, Phoe-nix, Arizona.Please attend and exercise our unity to helpshorten the strike!!Smith held a meeting of Respondent's employees theevening of February 26, at which nine employees statedin writing that they had been offered raises effective thefollowing Monday. The employees voted to strike and astrike commenced February 27 at 6 a.m. Some picketsigns (commencing the second day of the strike, since itwas raining the first day) read "United Steelworkers ofAmerica on Strike," and others read "Presto Castingunfair, United Steelworkers of America on Strike."The strike lasted until March 6, when it became appar-ent to Smith that many employees were returning towork, which was weakening the strike. The strike wascalled off at 2:45 p.m., March 6. Smith advised membersof the negotiating committee that he was going to termi-nate the strike and accept Respondent's last offer. OnMarch 6 Smith sent the following mailgram to Respond-ent:THE UNITED STEEL WORKERS OF AMERICA AC-CEPTS THE COMPANY'S FINAL OFFER MADE TO THEUNION ON FEBRUARY 17, 1981. THE EMPLOYEESSHALL BE RETURNING TO WORK STARTING MONDAYMORNING MARCH 9, 1981 AND ALL PICKETS WILLBE REMOVED. THE UNION SUGGESTS AN EARLYMEETING FOR THE PURPOSE OF SIGNING THE AGREE-MENT. PLEASE HAVE FINAL COPIES MADE.On March 9 Long wrote to Smith25and advised himthat, since the Union previously had rejected Respond-ent's last offer, there could be no contract between theparties based on Respondent's last offer. Long suggestedfurther meetings with the Union, for further negotiations.On March 11 Smith sent the following mailgram toRespondent:THE UNION HEREBY UNCONDITIONALLY MAKES AP-PLICATION FOR REINSTATEMENT OF ALL BARGAIN-ING UNIT EMPLOYEES. THESE EMPLOYEES REPORTEDFOR WORK ON MARCH 9, 1981 AND WILL REPORTAGAIN ON MARCH 13, 1981.By letter dated March 12, Smith replied to Long'sletter of March 9 and stated the Union's position that theparties had a contract, based on Respondent's last offerand the Union's acceptance thereof.On March 16 Smith wrote a letter to Respondent, en-closed checkoff authorization cards of employees, andrequested dues deductions for the employees "as percontract," referring to provisions of the noneconomicagreement reached by Long and Smith on February 10.B. Case 28-CA-6237Paragraphs 9 and 13 of this case allege, in substance,that, on or about December 24, 1980, Respondent dis-continued its past practice of granting Christmas bonusesto unit employees without notice to, or bargaining with,the Union, in violation of Section 8(a)(1) and (5) of theAct.The facts of a lengthy past practice (14 or 15 years) ofgiving employees Christmas turkeys; of not giving any toemployees in 1980; and of giving them to unit employeesin February upon advice of counsel, are not in dispute.2" G.C. Exh. 34.350 PRESTO CASTING CO.Further, there is no question but what the failure of Re-spondent to give unit employees turkeys in 1980 was aresult of the Union's organization of the employees. Fi-nally, Respondent acknowledged that the fact of failureto give unit employees turkeys in 1980 was not bargainedwith the Union, which then was the employees' exclu-sive bargaining representative, and that the Union wasnot notified in advance of the failure.Based upon the undisputed facts, it is apparent that, asof the end of 1980, Respondent was in violation ofSection 8(a)(5) and (1) of the Act. The principal questionon this issue is whether or not Respondent's correctionin February of its violation in December relieves Re-spondent of the initial violation.Respondent acknowledges its "mistake," but argues inits brief that, since it made the mistake in good faith,later rectified its error, subsequently bargained about thesubject, and included in its contract offer to the Union aprovision relative to gifts of turkeys, its "technical" vio-lation does not warrant a remedial order. In support ofits argument Respondent cites Bellinger Shipyards. Inc. 26That case is not the same as the case herein, and is notcontrolling, since (I) there was no showing in Bellingerthat any employee adversely was affected during the il-legal rule's existence. Here, the employees adverselywere affected at Christmastime, regardless of the factthat the illegality was "cured" in February; (2) there wasno showing in Bellinger that the Respondent there en-gaged in any unlawful act, other than promulgation of anillegal rule which it later rescinded (that is not the caseherein, as discussed infra); in Bellinger, the Respondentvoluntarily put itself in compliance with the Act. Here,Respondent put itself in compliance only after the Unionfiled a charge and objected that Respondent's actionswere illegal; and (4) the violation in Bellinger was foundby the Board to be minimal (Sec. 8(a)(l)). Respondent'sillegality in this case is found not to be minimal becauseof its effect on thie rights of the Union, as well as on therights of employees.It is found that Respondent violated Section 8(a)(5)and (1) of the Act, as alleged.C. Case 28-CA-6237-2Paragraph 13 of the complaint alleges, in substance,that Respondent insisted during negotiations upon awage proposal unacceptable to the Union, based on amerit system; that Respondent implementated its propos-al over objection of the Union; and that the implemen-tion occurred in the absence of a grievance and good-faith bargaining.1. The wage proposalsBoth sides made many proposals on many subjectsduring negotiations, and both sides demonstrated onmany occasions their willingness to comprise their posi-tions. As noted supra, there was substantial movement byboth sides on noneconolnic items, resulting in agreementand a document embodying those items. As discussedelsewhere herein, Respondent and the Union also com-promised their initial positions on several economic"6 227 NLRB 620 (1977).items, after much hard bargaining. It is clear that, but forthe matter of determining wages, as opposed to theamount thereof, the parties probably would have beenable to agree. The one item that both sides insisted uponwas that of their own systems of how to determine wageincreases. Respondent wanted to keep the same sort ofmerit promotion system it had maintained since it beganbusiness, and the Union wanted the kind of system towhich it is accustomed; i.e., flat rates with orderlyprogession of employees in a predetermined manner. TheGeneral Counsel argues that Respondent was insistentupon keeping its merit system in order to undermine theUnion as the bargaining representative of Respondent'semployees, but as discussed herein, the record does notsupport that argument. It is clear, as found infra, that Re-spondent was insistent upon keeping its system, albeit ina possibly modified form, for sound economic reasons.The General Counsel does not argue that a merit sys-tems per se is illegal, and in fact it is not illegal. Further,it cannot reasonably be argued that such a system is re-pugnant to the Union, because Case 28-CA-6237, dis-cussed below, is grounded upon the contention that Re-spondent now refuses to sign an agreement allegedlyreached between the parties, which encompasses themerit system proposed by Respondent in its final/finaloffer. Therefore, the initial question relative to this issueinvolves Respondent's motive in standing pat during ne-gotiations. on the matter of merit promotions.Borovay was a credible witness, and his summary ofRespondent's sensitivity concerning the Union's desire toeliminate Respondent's merit systems is accepted as accu-rate and truthful. Borovay testified: Respondent is a jobshop, which casts aluminum and magnesium aircraftparts for military and commercial customers. The partsare produced to customer specifications, usually in shortruns, and are held to very close tolerances. The craft is adying one, in that it no longer is taught in high schoolsor colleges. Acquisition of skillful craftsmen for the in-dustry always is difficult, and it is particularly difficult inArizona, which is not a highly industrialized area. Theinstances wherein Respondent is able to find skilledcraftsmen for its employee complement are rare, yetsafety requirements are such that quality control is rigid.Most employees must be obtained "off the street" andtrained on the job, yet they must be held to the same ac-curacy standards as skilled craftsmen. The molds are insand and are heavy, thus the work is hard as well as de-manding. Because of the nature of the jobs, there aremany quits and discharges-turnover is high. Capabilitiesof employees vary, as a result of which some becomeproficient in a short time whereas others never becomeproficient. In order to encourage and reward capableemployees, and to prevent loading the payroll with lowproducers, the merit system of promotion has been ineffect since the Company started in business in 1965.Such a system is flexible and useful, since it assists inkeeping a capable work force and also provides a goodbasis for estimating prices. The business of Respondent ishighly competitive, and protection against cost fluctu-ations and excesses is necessary because of the length ofleadtime between orders and production-8 months to 2351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears. Respondent's business, as well as that of its com-petitors, began to drop late in 1980, and became evidentin early 1981. It has steadily declined since that time. Ayear ago Respondent had 230 employees, both hourlyand salaried, and today has 70, of which 13 or 14 are sal-aried and the remainder hourly.27Borovay participatedin conversations with Long in negotiations with theUnion. Respondent was anxious to get a contract as soonas possible, and to avoid a strike, in order to be able tobid on an intelligent basis and to continue to compete inthe depressed market. The Company presently is on asurvival basis, and further layoffs are under considera-tion. The two separate plants currently are being consoli-dated into a single plant.Herman testified much the same as Borovay, relativeto the nature of the business, business conditions, and themerit system. Relative to the mechanics of the meritsystem, Herman credibly testified: A merit increase is areward for excellence. The raises are based on periodicevaluations by Herman, Borovay, and the employee's su-pervisor. Until late 1978, the top rates of employees wereappraised annually for possible wage increases and there-after, because of rapid inflation, appraisals were madetwice each year, in March and September. However,there is no set system, and some employees at less thanthe top rates may receive three or four increases in ayear. Since 1979, an employee who reaches top wagedoes not thereafter receive merit increases. Employeesreach top pay only through merit increases. No merit in-creases have been given since June 1980, upon advice ofcounsel, pending agreement with the Union. Across-the-board increases never have been given to employees.The Union's first wage proposal (G.C. Exh. 6) pro-poses a flat rate of pay for 11 types of employees, withno steps or variations among the types, or grades, of em-ployees. The rates range from a low of $4.80 per hourfor new hire laborers, to $7.20 per hour for inspectors.Respondent's first wage proposal (G.C. Exh. 12) pro-poses eight grades of employees, with steps "A," "B,"and "C" within the grades to account for increased pro-ficiency. The minimum is $4 per hour for a laborer'sstarting rate; the maximum is $7 per hour for inspectors.Leadmen and specialties were proposed at rates higherthan other employees. Respondent proposed that raisesabove the wages listed be given "in its sole discretionbased on merit and job performance," as had been donehistorically.Respondent's counterproposal (G.C. Exh. 14) has thesame starting wage rates Respondent previously pro-posed, but with a provision for automatic progression byyears of service from classifications C to B, and B to A.The Union's second wage counterproposal (G.C. Exh.15) is the same as its original, and its first counterpropos-al.On February 17 Collotta (FMCS) prepared sugges-tions (G.C. Exh. 17) which adopt, in pertinent part, Re-spondent's theory of merit increases, providing that pro-gression from C to B would be automatic after 1227 This testinmony was given on October 21. Counsel earlier stipulatedthat, as of September 4, Respondent had 111 unit employees, and as ofMarch 6, Respondent had 188 unit employees.months, and that progression from B to A would be onmerit, based on bid and seniority.Respondent's final/final offer is much the same as itslast counteroffer, with automatic raises after 90 days, andmerit raises thereafter. The A, B, and C classificationsare retained.The Union's counterproposal to Respondent'sfinal/final offer shows a slight reduction in wageamounts, but retains the Union's basic insistence uponflat rates for all three classifications, A, B, and C, withno allowance of merit increases.2. DiscussionThe above summary does not reflect the fact that,during negotiations, each side made several concessionsand offers of a minor nature. Further, the actual amountsof wage differences of the two sides were not great. Ifamounts alone were the cause of failure to agree, it ap-pears that an agreement would have been forthcoming.It is apparent that one thing only stood in the way ofagreement. Neither side was prepared to yield on themerit issue.So far as motive is concerned, there is no evidence, oreven suspicion, that Respondent was out to break theUnion, or interfere with it, but insisting upon a meritsystem. It had a practice of many years standing that hadbeen successful. It did not want to abandon that systemfor the untried one the Union insisted upon as a replace-ment. Respondent offered some dilution of its system,and Collotta suggested a modified merit system. Howev-er, the Union would not yield either to Respondent or toCollotta. It insisted to the end, upon a flat-rate systemRespondent did not like or want. Respondent did notshow bad faith or intransigence-to the contrary, it is ap-parent that Respondent did not want a strike, was will-ing to compromise, and bargained to the best of its abili-ty, in good faith.Finally, it is noted that the ilnion did not budge in itsdemand for a flat rate system, nor did it offer any sug-gested compromise, nor did it offer any proposal for par-ticipating in a merit system. The Union had struck Re-spondent early in F:ebruary, and made it clear that an-other strike was a possibility. From early in negotiations,the Union seemed to be strike-minded. On January 9 theUnion already had set a "deadline of January 31" for itsobtaining a "decent contract" (Resp. Exh. 8); on Febru-ary 10 the Union was preparing for a strike by selectingcaptains and planning for strike relief and food stamps(Resp. Exh. 9); on February 18 the Union exhorted all ofRespondent's employees carefully to consider a strike(Resp. Exh. 11).Z83. The impasseThe fact that a grievance did not exist when an im-passe occurred, which fact is alleged in the complaint, isnot in dispute but that fact is immaterial.The fact of impasse clearly is established by therecord. It is apparent from the testimony qf Long and2" The General Counsel acknowledged at the hearing that there wasno allegation of bad-faith hbargaining by Respondent prior to February 17.352 PRESTO CASTING CO.Smith, discussed in part above, that they consideredthemselves at impasse at the close of the session on Feb-ruary 26.Celestino Torres, one of the Union's representatives,attended most of the negotiation sessions and many meet-ings of Respondent's employees, including the one heldon February 26, which was chaired by Smith. At themeeting Smith reported to employees what had occurredearlier in the day, at the negotiation session with Re-spondent. Torres kept notes of the employee meeting,and identified those notes as Respondent's Exhibit 18.Page 2 of those notes states, inter alia:Meeting today -ReportReject the Union proposalWe are deadlocked2 Alternatives -to sign last offeror strike the CompanyOn February 26 the Union's negotiating committee ad-dressed a letter to "All Presto Workers,"29reading inpart as follows:Well, as was said, the choice is ours. We mustshoot Presto down tomorrow morning and we mustall stay out until we get in our two big bosses'pocket books.A strike vote will be held tonight at 5:00 p.m., atthe I.W. Abel Hall, 23 North 35th Avenue, Phoe-nix, Arizona.Please attend and exercise our unity to helpshorten the strike!!Mendivil testified that he attended the employee meet-ing of February 26, and that the employees decided "weweren't getting anyplace with the company and that wewould have to go on strike."The principal question on this issue is whether the im-passe was reached as a result of good faith, hard bargain-ing, or, as alleged by the General Counsel, as a result ofRespondent's bargaining in bad faith.The principal moves of both sides during the final bar-gaining session on February 26 are disclosed above.Based on those moves, it is clear that both sides bar-gained hard, that both compromised on several positions,that both appeared anxious to reach an agreement, andthat the principal impediment was the merit system.3°In assessing the fides of the parties, it is necessary toconsider the witnesses and their demeanor. Long andBorovay were impressive. Long's recitation of events atthe bargaining sessions of February 17 and 26, and at-tendance of private sessions with Borovay and Herman,was lengthy, detailed, complex, and, in several instances,supported by documentary evidence. The possibility oflacing such a presentation with manufactured testimony's Resp. Exh' I1.10 It is noted that the parties were bargaining for an initial contract;they had no bargaining history. Whether either party, or both parties,would retreat from their positions if and when a second contract was ne-gotiated is spechlative. However, the question of ides must be consideredin light of the relationship between Respondent and the Union. Obvious-ly, the bargaining stance of the parties was considered by the Unionwhen it later contended that its offer must be accepted by Respondent.seems very remote. Long was cross-examined but briefly,and his testimony withstood that cross-examination quitewell. Long is credited, and his explanation of events atthe two February sessions is accepted as accurate. Boro-vay, who corroborated Longe in several matters, wascredited above.Smith's testimony was not of the same calibre as thatof Long, and his demeanor throughout the hearing wasnot as impressive as that of Long. Smith appeared to bequick to allege bad faith, and to accuse Respondent ofdoing wrong things. His testimony was less lengthy anddetailed than that of Long, and he exposed much oncross-examination that explained his direct examination.As between the two, upon whose versions a finding mustin large measure rest, Long appeared to be the more reli-able. Based upon the sequence of events of February 17and 26, and upon the testimony of record, it is clear, andfound, that Respondent did not, as alleged, cause or con-tribute to an impasse in negotiations with the Union byacting or bargaining in bad faith.The General Counsel argues that the fact of impasseafter only one or two meetings indicates Respondent'sbad faith, and cites cases in support of that proposition.However, neither those cases nor commonsense teachthat an impasse may not be reached at even a single ses-sion. Facts of cases differ. Here, Smith already had set adeadline of January 31 for a contract, and throughoutthe record it is apparent that Smith was in a hurry. Onone occasion, February 9, he called a strike solely inorder to speed up the bargaining process. Prior to Febru-ary 17 Smith repeatedly pressed Long for early action,and obtained Long's assurance that Respondent's com-plete and final economic proposal would be presented tothe Union on February 17. That proposal was given, butthe Union did not accept it, or offer reasonably to com-promise the principal issue preventing agreement. Final-ly, Smith agreed with Long, that there would be no re-troactivity unless the parties could reach agreement for acontract no later than February 18. Under such circum-stances, on impasse as of February 26, when both sidesheld to their last offers was a logical conclusion of bar-gaining efforts. Neither side was in a mood to bargainfurther, and the fact that numerous bargaining sessionswere not held thereafter, does not bring into play a legalproposition that Respondent was bargaining in bad faith.The Union was trying to force Respondent to give up apersonnel practice of longstanding, dating from the in-ception of Respondent's existence, and substitute therefora system of promotion that was alien to Respondent andto the peculiarities of Respondent's business. It is under-standable that Respondent would bargain hard to resist asystem that did not take into account the fact that ap-proximately 90 percent of Respondent's employees werehired without experience. Respondent trained nearly allits employees, and the dictates of business would militateagainst rewarding all employees with promotion in ex-actly the same manner, as the Union insisted upon. Thereis nothing in this record to show that Respondent wasacting in bad faith when it was willing to take a strikerather than to change its promotion practice to suit theUnion. Further, it was Respondent, not the Union, that353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered a compromise position for both sides. That offerwas rejected by the Union, without making a realisticcounteroffer.The Union pushed Respondent to the limit, and is notin a position now to complain that Respondent acted inbad faith by not giving up the fight.a'4. Implementation of Respondent's wage proposalParagraph 14 of the complaint alleges that, on orabout February 26, Respondent announced and unilater-ally implemented its economic proposal. The wage pro-posal referred to is Respondent's final/final proposal sub-mitted to the Union on February 17.As discussed above, the parties reached an impasse onFebruary 26 and did not reach an agreement for a bar-gaining contract, primarily because of a difference con-cerning merit promotions.On February 18 Borovay wrote a memorandum to allof Respondent's employees, stating that Respondent hadnegotiated with the Union on February 17 until I a.m.Attached to the memorandum was a copy of Respond-ent's final offer to the Union.There is no dispute concerning the fact that, duringthe afternoon of February 26 and on February 27,Herman met individually in his office with approximately50 employees and their supervisors. Herman credibly tes-tified that he said the same thing to each employee; i.e.,"On the advice of my counsel, I understand that we arenow at impasse. And on the advice of my counsel ...Inow may effectively implement our wage proposal. Asof March 3, your wage will be ...including merit."The amounts of wages quoted to employees were theamounts that are encircled on General Counsel's Exhibit26.Herman testified that, in order to reach an agreementwith the Union as early as possible, and to protect Re-spondent against another strike, all unit employees wereevaluated for merit increases in advance of the negotia-tion scheduled for February 17. The evaluations com-menced in late January and were attended by Herman,Borovay, and appropriate supervisors. Representatives ofWest Coast were in attendance at some, or possibly all,the evaluations. The amounts proposed as merit increasesfor all employees are at the extreme right side of theGeneral Counsel's Exhibit 26. Herman testified that theamounts of the increases are in accordance with pastpractice.32He further testified that, in giving the raises,Respondent took into consideration the fact that employ-ees had not been given raises since June 1980.The General Counsel first argues that the increasesgiven to employees were not given in the face of a realimpasse, since the impasse was achieved by Respondenta' The General Counsel's argument that Respondent's proposal wasunconditional, and would deprive the Union of any substantial participa-tion in wage establishment, is without merit. The proposal, as compro-mised by Respondent, did provide the Union with substantial participa-tion in timing, amounts, regularization of reviews, and minimum rates ofwages for unit employees. Further, as previously noted, the Union agreedto accept Respondent's offer after its strike failed.3' Counsel stipulated that unit employees received a wage increase onFebruary 26, as shown by circled amounts on G.C. Exh. 26, and that unitemployees have not, to date, received another wage increase from Re-spondent.in bad faith, in order to undercut the Union. The recorddoes not support such a finding, as discussed above.The General Counsel argues that "The Respondent'sunilateral wage increases on February 26, determinedbefore the first economic offer was presented, derogatedthe Union's representative status, was tantamount todealing directly with the employees, and clearly violatedSection 8(a)(l) and (5) of the Act."33However, that ar-gument misses the point. Respondent's purpose in prepar-ing General Counsel's Exhibit 26 was not to undercutthe Union, or to deal directly with employees. The pur-pose was to assist in preparing an offer to the Union, andno employee was told that he was being evaluated orwould be offered a raise. The figures originally arrivedat were tentative, often were changed, and reflected howfar Respondent was prepared to go in negotiations. Thefirst time employees were told about raises was after theUnion and Respondent were at impasse.The General Counsel argues that, even assuming agood-faith impasse, Respondent's implementation ofraises was a violation of the Act because it was an imple-mentation of only a part of its last offer to the Union,and, further, that Respondent's implementation must be"reasonably comprehended within the employer's preim-passe proposals,"34which it was not.In view of the nature of an impasse, there is no re-quirement that an employer who implements some of hisproposals, must implement his entire proposal. As theBoard stated in Hi- Way Billboards, Inc.:35A genuine impasse in negotiations is synonymouswith a deadlock: the parties have discussed a sub-ject or subjects in good faith, and, despite their bestefforts to achieve agreement with respect to such,neither party is willing to move from its respectiveposition. When such a deadlock is reached betweenthe parties, the duty to bargain about the subjectmatter of the impasse merely becomes dormant untilchanged circumstances indicate that an agreementmay be possible. Once a genuine impasse is reached,the parties can concurrently exert economic pres-sure on each other, the union can call for a strike,the employer can engage in a lockout, make unilat-eral changes in working conditions if they are con-sistent with the offers the union has rejected, or hirereplacements to counter the loss of striking employ-ees. Such economic pressure usually breaks thestalemate between the parties, changes the circum-stances of the bargaining atmosphere, and revivesthe parties' duty to bargain.Thus, a genuine impasse is akin to a hiatus in ne-gotiations. In the overall ongoing process of collec-tive bargaining, it is merely a point at which theparties cease to negotiate and often resort to formsof economic persuasion to establish the primacy oftheir negotiating position ...Is G.C. br., p. 14.a4 Pease Company, 251 NLRB 540, enfd. 603 F.2d 225 (9th Cir. 1979);Providence Medical Center, 243 NLRB 714 (1979).3' 206 NLRB 22, 23 (1973).354 PRESTO CASTING CO.The General Counsel argues, however, that, in not im-plementing benefits other than wages, Respondent didnot implement what was "reasonably comprehended" byits final/final offer, and, further, that the new wages foremployees included merit increases that exceeded theamounts of past merit increases; included merit increasesfor employees (top grades) who in the past received onlynonmerit increases; and constituted an across-the-boardraise that in the past had not been given to employees.So far as not implementing proposed benefits as wellas wages is concerned, that omission does not, of itself,invalidate Respondent's actions. That portion of its pro-posal implemented by Respondent is entitled: "I.Wages/Classifications/Grades." The "Other EconomicsProposed" starts with section II. Under the law enunci-ated above, all matters other than wages still are out-standing, possibly later to be the subject of negotiation.Benefits, as well as all items other than wages, classifica-tions, and grades, are "dormant" until they are againtaken up by the parties.A different question is the one that relates to the meritraises. In his brief, the General Counsel does not clearlydistinguish Respondent's final/final proposal from therough worksheet Respondent used in evaluating, classify-ing, and grading its employees for the purpose of negoti-ating with the Union. So far as the record shows, Re-spondent's announced wage increases did not departfrom its final/final proposal, although the record is notcomplete, in that starting dates are not shown for all em-ployees subject to the proposal. The proposal has auto-matic start rates and progressions after 90 days. Thereaf-ter, the amounts to be given at 6 months and beyond areto be given on "merit," with no predetermined figuresshown. It is this last fact, of course, that the Union ob-jected to during negotiations. The record also is notcomplete in that it does not include an exact comparisonof past raises for all employees, with the raises given onFebruary 26 and 27. The General Counsel argues thatthe new raises are substantially more than past raises, butthat is speculative, since exact comparisons are not, andpossibly could not, be made, and, further, no raises weregiven between June 1980 and February 1981.36 Equallyincomplete is the record so far as "top grades" are con-cerned. Some of them got raises February 26-27, as theGeneral Counsel points out, but Herman testified thatthose grades were evaluated once or twice each year andgiven raises, even though they did not participate inmerit raises. The fact that General Counsel's Exhibit 26shows those individuals as scheduled for increases, doesnot, in and of itself, establish a departure from past prac-tice. So far as the "across-the-board" nature of the raisesis concerned, Herman testified, as stated by the GeneralCounsel, that he could not remember any such raises, butthat there may have been raises for "80 percent, what-ever." When later he was questioned, he said he did notthink they ever gave 100 percent of the salaried employ-ees raises. The record is not complete or conclusive onthis point, but it is clear that, even as of February 26-27,35 This failure to give raises is not alleged, and is not found, to be aviolation of the Act.not all employees were given raises. No employees'wages were reduced, however.Although the record is not as clear or complete as itcould be, it is clear that the parties arrived at an impasseon the matter of merit raises; that Respondent thereaftergave raises that encompassed both automatic progres-sions and merit increases; and that the raises substantiallywere in accord with Respondent's final/final offer to theUnion. The Union was informed by Long of Respond-ent's intended action, and the Union was aware of thenature of the proposed increases as a result of negotia-tions based on General Counsel's Exhibit 26. No viola-tion of the Act is found, so far as this issue is con-cerned. 375. Alleged interrogation by JarlingParagraph 17 of the complaint alleges that, on orabout October 30, 1980, and on various dates thereafter,Walter Jarling coercively interrogated employees con-cerning union meetings.Jarling,38who no longer works for Respondent, was acoreroom supervisor for Respondent at times relevantherein.Raymond Maestas, no longer an employee of Re-spondent, testified that, from October 1980 throughMarch 1981, he was employed by Respondent and thathis supervisor was Jarling. Maestas said he was a unionorganizer, and a member of the Union. Beginning priorto Christmas 1980 he wore union insignia at work, twoor three times each week. Maestas testified: During theUnion's organizational campaign, Jarling frequently ques-tioned him about union meetings, the days following themeetings. Jarling asked how many people attended themeetings, and asked the names of those who attended.Those conversations occurred in late 1980 and on manydifferent occasions until after March 6, 1981.Jarling testified: During late 1980, and well into 1981,when the Union was holding meetings over beer in alounge, Maestas and employee Manny Sianez frequentlyasked him to go to the meetings with them. The witnessdeclined the invitations, which he received once eachweek for 2 weeks. After the meetings were moved to theunion hall, he received no more invitations. Jarling testi-fied:Q. The day after the meeting, did you have con-versations with Mr. Maestas about the meeting?A. No. The only thing that-when they hadthem over to the beer bust and he'd come back inthe morning, I'd say "Well, did you get a load onlast night?" And he would say-well I'd say to himdid you have enough beer and he would say "No, Idon't drink beer, they buy me liquor."3' The General Counsel argues that Respondent's bad faith is shownby the fact that Respondent started negotiations after it already hadbegun to evaluate employees, thus Respondent went into negotiationswith fixed intentions. However, as pointed out above, the core issue wasnot amounts of pay-both sides showed some willingness to compromiseamounts. The real problem was the matter of merit raises, irrespective ofthe amounts of those raises. Respondent implemented what it argued forduring negotiations-a combination of fixed rates and merit raises.36 Jarling's supervisory status is admitted by Respondent.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Have you told us everything that you recallabout any conversations that you had with Mr.Maestas, concerning the Union?A. Well, only one time-well, it was after thefirst strike, that they were on, he had told me thathe didn't know whether he should go with theUnion anymore. And he had buttons and caps thathe was wearing and he took it all off and even gaveme a couple of those pencil clip holders from theUnion.Jarling denied that he ever asked Maestas how manypeople attended the meetings, or who attended them. Hesaid that was not necessary, since the identity of thosewho went was common knowledge in the shop.DiscussionJarling was an impressive witness. He was an olderperson who appeared to be retired, and seemed quite sin-cere and candid. He was not cross-examined.Because of the absence of support for Maestas' testi-mony, and the convincing nature of Jarling's recitation,Jarling is credited and it is found that this allegation wasnot proved.6. Alleged statements by Jarling and BustosParagraph 18 of the complaint alleges that, on orabout February 2 and 5, John Bustos and Jarling, respec-tively, advised employees that unit employees would re-ceive wage increases if they did not support the Union inthe event of a strike.Bustos has been a supervisor of the aluminum foundrysince August 1980.39Maestas testified that he talked with Jarling in Febru-ary, on a date he cannot remember, but prior to thestrike of February 9:A. Well, he was telling me that whoever passesthe picket line would automatically get a raise.Q. Did he say anything else?A. Oh I asked him how much of a raise the em-ployees get. He said between $.50 and $.35 an hourmore.Q. Was anything else said?A. Yes, I asked him how much of a raise I wouldhave gotten, you know, if I'd pass the picket line.He told me $.50 because I'm a shell core operatorand I told him about my wife, you know, for coin-cidence how much she'd be getting if she passed thepicket line. He said $.35.Jarling testified that he never told Maestas, or anyoneelse, that he would earn more money if he crossed apicket line.Robert Koller, a laborer for Respondent from March1980 until August 14, 1981, testified that he talked withBustos, his supervisor, on February 4:Q. Mr. Koller, during your conversation withMr. Bustos, was anything said about a raise?3s Respondent admits Bustos' supervisory status.A. Yeah, he said people who crossed the picketlines would get their raises and that these raiseswere being offered to everybody if we accepted thecontract, but if you crossed the picket line youwould get the raise.Bustos testified that he frequently talked with Koller,mostly about sports, and denied that he ever talked withKoller about the Steelworkers Union. He said he remem-bered talking with Koller in February, when Koller ap-proached him:Before I-you know, I used to work in construc-tion and I was in the Union and he just asked me ifthe Union was good. I said, "If it was good, Iwouldn't be here." I said because it would be goodbut-I told him, you know, I was laid-off a lot oftimes, you know. Worked two or three weeks thengo back and work another week and laid of again,so I just, you know, quit the Union.Bustos said he told Koller that his former union was La-borers International. Bustos denied telling Koller thatRespondent would pay employees who would cross apicket line, and he testified that, in February 1981, heknew nothing about negotiations between Respondentand the Union. Bustos further testified that he talkedwith Loera sometime in February:...He came to me one morning and he askedme about this. He said, "Hey John, it is true that ifwe cross the picket line we get more money?" Iwas surprised, I didn't even know myself. Youknow, I said, "I don't know, why?" He said, "Wellyou know what I heard." At that time there wasanother supervisor there, Ralph Fazzari, so I wentand asked him. I said, "Hey Ralph," I told himwhat happened, you know, "Is it true that if youcross the picket line?" I said, "No I don't know. Idon't think so, I haven't heard nothing." I just wentback and told him. That was it. That was that con-versation right there.Q. You went back and told Norberto that, no hewasn't going to get anymore money?A. That's right.Herman testified that, sometime in February, he metwith employees Joe Rodriquez, Pasqual Estrada, NorbertLoera, Cas Loera, and Roy Rois, after Rodriquez initiat-ed a conversation. Rodriquez was the spokesman, andasked why he could not receive more money for havingcrossed the picket line during the strike of February 9and 10. Herman said he replied:I responded and told him he knew bloody wellthat we couldn't do that. It was illegal. No promiseshad been made to him. He responded to me, "Welldamn it, it ought to be worth something, and ifthat's the case, you're telling me we're no differentthan those blankety-blanks who went out." I toldJoe that it was illegal, as we have told them allalong. That we had made no promises to anyoneand what he did with his actions was his affair.356 PRESTO CASTING CO.Ralph Fazzari, a foundry supervisor,40testified that hetalked with Rodriquez several days after February 10,and that Estrada also was present. Fazzari testified thatRodriquez wanted to know why there was not any moremoney in the paycheck that day, because he crossed thepicket line during the strike and expected more money.Fazzari told Rodriquez such an idea was "totally un-founded" since Respondent was restricted by law fromrewarding employees for crossing picket lines, and heasked Rodriquez the source of such an idea. Rodriquezcould not give the answer. Fazzari was present whenHerman met with the employees named above, and gen-erally corroborated Herman's version of that meeting.Fazzari corroborated Bustos' testimony concerningBustos' inquiry after talking with Loera.DiscussionThe credibility of Maestas and Jarling are discussedabove. Jarling was not cross-examined.The only basis for resolving this issue is the credibilityof witnesses. Their testimony was brief, and each is with-out independent support. Maestas' testimony appeared onits face to be doubtful, since he testified that Jarling toldhim the amount of the raise for refusing to cross a picketline (note-in the future, since there was no strike untilFebruary 9) depended upon work classification, andMaestas quoted the amounts of the alleged possibleraises, both for himself and his wife. The two subjects-crossing the picket lines and receiving raises based uponwork classification-seemed so unrelated that the possi-bility of confusion in Maestas' mind suggests itself.As previously discussed, Jarling was an impressivewitness, who no longer works for Respondent. He iscredited, and no violation of the Act is found, so far asthis allegation is concerned.So far as the other testimony on this issue is con-cerned, it is noted initially that neither Loera nor Rodri-quez, nor any other unit employee allegedly involved,was called to testify. It is apparent that the possibility ofemployees being rewarded for crossing picket lines wascommon shop talk in February. The source of thatrumor was not established, but, at the time it was beingpassed around, another subject also was uppermost inemployees' minds; i.e., the possibility of a strike. BothRespondent and the Union were keeping employees ad-vised of negotiation developments, and those negotia-tions were a subject of much employee concern and in-terest. It is not possible, on the record, to determinewhether some employees who crossed the picket line ex-pected, and requested, an after-the-fact reward for sodoing, or whether Respondent made an offer to rewardemployees if they later crossed the line. Maestas spoke offuture rewards, by way of raises based upon job classifi-cation, and Koller spoke of merely being paid to crossthe picket line. Bustos testified that Loera asked himabout "more money" if employees crossed the picketline, and Herman testified that the group of employeeshe met with wanted "more money" for having alreadycrossed the picket line on February 9 or 10.40 Fazzari's supervisory status is not in dispute.Commencing in January, Garza and Nels Umble ofWest Coast began meeting with Respondent's supervisorsand instructing them in the "do's and dont's" of unionorganization. At least four meetings were held in Januaryand February, and Herman and Borovay were in attend-ance. Herman credibly testified that he impressed uponsupervisors the requirement that they closely abide bythe instructions of Garza and Umble. Herman and Boro-vay credibly testified that a "Strike Guide for Manage-ment"41was discussed at a meeting of supervisors inFebruary, and that it was explained in detail by Garzaand Umble.The fact that supervisors were trained in organization-al conduct is not controlling, but, in the absence of directevidence other than the testimony of witnesses involvedin alleged violations of the law, that fact must be, and is,considered.In view of the inconclusive testimony of Maestas andKoller, and the contradictory testimony of other wit-nesses involved in this allegation, it cannot be said thatthe record supports a finding that Respondent violatedthe Act as alleged. A possible scenario would be that Re-spondent first told some employees that they would berewarded if they crossed the picket lines, but later, uponlearning that such action would be illegal, recanted thepromise. However, that scenario is highly speculative,and is not accepted.This allegation is not supported by the record.D. Case 28-CA-6344I. Paragraph 20 of the complaint alleges that the strikeof February 27 to March 6 was an unfair labor practice.In order to sustain the burden of proof on this issue,the General Counsel would have to establish that Re-spondent's unfair labor practices caused the strike, orcaused the strike to be prolonged.As shown above, Respondent committed only oneunfair labor practice-it refused in 1980 to give unit em-ployees their usual Christmas turkeys. However, alsoprior to that strike, Respondent gave employees the tur-keys in February, and also embodied in their proposal tothe Union a provision relative to Christmas turkeys. Theemployees knew of Respondent's proposal prior to Feb-ruary 27. The General Counsel argues that Respondent'sunfair labor practices were discussed at the employeemeeting of February 26, but the only unfair labor prac-tice they could have discussed concerned the turkeys,and it is quite clear that the employees did not strike,wholly or partially, because of the turkeys.The reason for the strike was the failure of the Unionto bring Respondent to heel on the merit pay issue. Thatfact is shown beyond any reasonable doubt, throughoutthe record. Smith made it clear in his testimony thatmoney was the basis of the strike. Koller testified rela-tive to the employee meeting of February 26:Well, the purpose of the meeting was to go overthe economic proposal. If we did not like it, we'4 Resp Exh. 3.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould go on strike again for a better economic pro-posal.By letter to Respondent's employees on February18,42the Union's negotiating committee stated, inter alia:"However, the choice is yours. You can strike now andmaybe lose or you can wait until we can better economi-cally hurt Borovay and Herman." That letter did notmention unfair labor practices.On February 26 the Union's negotiating committeeagain addressed a letter to "All Presto Workers" andstated, inter alia: "Either work for what we've got orstrike to better ourselves." The letter also stated, "...the choice is ours. We must shoot Presto down tomor-row morning and we must all stay out until we get inour two big bosses' pocket books." The letter did notmention unfair labor practices.Strong testified relative to the employee meeting ofFebruary 26, and said, "Well, mostly we went back totell the people what had been said at the meeting andwhat had been done." Strong mentioned nothing aboutunfair labor practices.In view of the foregoing, it cannot be found, and isnot found, that this allegation is supported by the record.The indicia of an unfair labor practice strike were notshown.43The General Counsel argues that Smith frequently dis-cussed with employees the fact that Respondent wasguilty of unfair labor practices and that some of thepicket signs referred to unfair labor practices. It is notedthat similar allegations frequently were made at the hear-ing and elsewhere in the record. However, those state-ments are supported only to the extent shown herein,and making the statements does not alone establish com-mission by Respondent of unfair labor practices. It isclear that Respondent's employees and the Union weremotivated only by one thing when they struck-thedesire to obtain a better contract than would result fromaccepting Respondent's proposal.It is noted that, after the strike failed and the Unionoffered to accept Respondent's proposal, nothing wassaid about unfair labor practices. The argument then cen-tered solely upon whether or not the Union wouldaccept Respondent's offer.2. Paragraph 12 of the complaint alleges that, onMarch 6, the Union accepted Respondent's final/finalproposal, and paragraph 13 alleges, in effect, that, sinceMarch 6, Respondent and the Union have been bound bythat contract.Smith sent Respondent a mailgram on March 6,quoted supra, stating inter alia, that the Union acceptedRespondent's final offer made on February 17. (Thisrefers to what Respondent calls its final/final offer.)Other than that mailgram, Smith did not talk with, orsend any correspondence to Respondent or West Coast.Campbell credibly testified that, on March 6, he in-formed Garza that the Union was terminating the strikeand accepting Respondent's final offer and stated, "Nowwe've accepted this final proposal. You're not going toi4 Resp. Exh. 10.4' Alco Venetian Blind Co.. Inc., 253 NLRB 1216 (1981); Gulf EnvelopeCompany, 256 NLRB 320 (1981).piss backwards on us, are you?" to which Garza shookhis head and said, "No." Garza did not testify.Garza and Campbell (a member of the Union's negoti-ating team, and a strike captain) were agents of WestCoast and the Union, respectively. As contended by theGeneral Counsel, Garza's knowledge is imputed to Re-spondent, and it is found that, as of approximately 2:45p.m., on March 6, Respondent knew that the Union wasaccepting Respondent's final/final offer.The fact that the parties reached an agreement on Feb-ruary 10 relating to all noneconomic items is not in dis-pute, as discussed above. Although Garza indicated onthe coversheet of the noneconomic proposal that Re-spondent reserved the right to change, withdraw, orpresent additional proposals on noneconomic items, thereis no evidence that the stated right ever was exercised.So far as the record shows, the proposal remained un-touched and still existing as of March 6. Although, asnoted, the noneconomic agreement was not a separate,enforceable contract, it nevertheless represented a por-tion of a contract to which the parties had agreed, andthe fact is not in dispute that the parties treated econom-ics and noneconomics separately. Respondent was notprepared to offer any economic proposals until nonecon-omic matters had been agreed to. The sequence of nego-tiations followed the desires of Respondent, acceded toby the Union.The General Counsel principally relies on Pepsi-ColaBottling Company of Mason City, Iowa, 251 NLRB 187(1981), enfd. 659 F.2d 87 (8th Cir.), in support of theproposition that a counteroffer does not necessarilyreject a bargaining agreement offer, although under gen-eral contract law a counteroffer constitutes rejection ofan offer.The facts of Pepsi-Cola, while not exactly the same asthose herein, essentially are the same, and the law ofPepsi-Cola controls this issue. In that case the Adminis-trative Law Judge stated, inter alia:There can be no quarrel with Respondent's viewthat under strict principles of contract law, an offer,once rejected, no longer exists. However, as theGeneral Counsel observes, ". ..the Board is [not]strictly bound by the technical rules of contractlaw." N.L.R.B. v. Donkin's Inn, Inc., 532 F.2d 138,141-142 (C.A. 9, 1976). Consistent therewith, in aruling which I find not materially distinct from theissue framed here, the Board held that an employerviolated Section 8(a)(5) of the Act by its refusal toenter a written agreement based on its previouslymade complete contract proposal accepted by theUnion, but only after the latter had rejected thatoffer on two prior occasions. See Penasquitos Gar-dens, Inc., 236 NLRB 994, 995, enfd. 604 F.2d 225(C.A. 9, 1979). As I understand the precedent of theBoard, a complete package proposal made on behalfof either party through negotiations remains viable,and upon acceptance in toto must be executed aspart of the statutory duty to bargain in good faith,unless expressly withdrawn prior to such accept-ance, or defeased by an event upon which the offerwas expressly made contingent at a time prior to ac-358 PRESTO CASTING CO.ceptance. Respondent in the instant case took nosuch steps and when the Union abandoned all col-lateral demands, and elected to accept this completepackage, a binding agreement was consumate.Long testified that, after Garza told him what Camp-bell had said about the Union accepting Respondent'sfinal/final offer,44he ". ..instructed Garza to callFMCS and advise FMCS that we pulled the offer off thetable." Long testified that Garza later told him thatFMCS had been notified, and Smith testified that Col-lotta told him at approximately 3:45 p.m. (note: whichwas approximately 1 hour after Campbell talked withGarza) that Respondent had withdrawn its final/finaloffer. Respondent did not receive the Union's acceptancemailgram until March 7, but that is immaterial in view ofCampbell's conversation with Garza.45Long's immedi-ate reaction after his talk with Garza was his recognitionof the fact that technically, under ordinary contract law,Respondent's offer had to be withdrawn prior to noticeof acceptance having been received. However, Longacted after Respondent already had been notified of theUnion's intent to accept. As pointed out by the GeneralCounsel, the inquiry is whether the parties had reachedagreement, not whether technical contract law had beenadhered to.46Respondent argues that the offer of February 17 wasconditional upon several factors, and thus was not anoffer that could ripen into a contract by acceptance. Insupport of that argument Respondent refers to the lackof a date certain for implementation of new contractrates; lack of dates on which various wage increaseswould be implemented; the fact that the Union's propos-als of February 26 compelled Respondent to withdrawits prior offer of retroactivity and all fringe benefit con-cessions; the fact that Smith alone accepted Respondent'soffer, after Respondent's employees already had rejectedthe proposal; and the fact that, unlike in Pepsi-Cola, thecollective-bargaining process here had been complete asof February 26.Respondent's arguments are considered to be withoutmerit. Respondent's final/final offer is clear and unambi-guous. It is for a I-year term. A lengthy explanationunder "Progression" on pages 2, 3, and 4 of the offer re-moves any question about the application of startingrates of employees, and rates to be applied thereafter. Inview of Respondent's bargaining stance, and its insis-tence upon the finality of its proposal, it is unrealistic tocontend that the proposal contained any doubt, or con-tingencies, or conditions. So far as Smith alone acceptingthe offer is concerned, there is nothing to show that hisaction was improper or illegal-Smith was the employ-ees' elected representative. Further, the employees aban-doned the strike and returned to work as Smith advised44 Long testified that Garza's information was a rumor, but Garza didnot testify, and Campbell's direct testimony on this point was creditedsupra.45 The fact that contract law in the ordinary sense would require writ-ten, rather than oral, acceptance is not considered controlling herein.Garza had actual notice of acceptance, and only that actual notice trig-gered Respondent's attempted withdrawal of the offer.46 Penasquilos, supra, Donkins Inn. Inc., 532 F.2d 138 (9th Cir. 1976),cert. denied 429 U.S. 895.Respondent they would. So far as the bargaining processis concerned, the Union represented the employees whenthe contract was accepted, and that representation didnot cease only because the parties arrived at impasse.Further, the fact that 'impasse was reached and bargain-ing broke off did not sever the relationship between theparties, nor did it affect the responsibilities of the partiesto continue to bargain. The impasse was brought aboutby failure to agree upon only a part of a contract, andresulted only in a dormant-not a dead--relationship be-tween Respondent and the Union.47It is found that Respondent and the Union agreedupon, and are bound by, all terms of a contract effectiveMarch 6, 1981; that those terms are embodied in theGeneral Counsel's Exhibits 9 (noneconomic) and 18 (eco-nomic); that the Union requested, and Respondent re-fused, Respondent's recognition and execution of thecontract; and that Respondent's refusal to recognize andexecute the contract violated Section 8(a)(5) and (1) ofthe Act, as alleged.3. Paragraphs 17 and 18 of the complaint allege, ineffect, that Respondent has repudiated and failed tocomply with the provisions of the contract of March 6.The contract between the parties provides for theprocessing of grievances and wage checkoffs for uniondues. On March 9 the Union presented grievances to Re-spondent on behalf of unit employees, and Respondentrefused to accept or process them. On March 16 Smithrequested dues checkoffs on behalf of unit employees andRespondent refused that request. In May the Union againpresented grievances to the Union on behalf of unit em-ployees, and Respondent refused to accept or process thegrievances.By reason of Respondent's refusal to abide by griev-ance and dues-checkoff provisions of its contract withthe Union, Respondent violated Section 8(a)(5) and (1) ofthe Act, as alleged.4. Paragraphs 23 and 24 of the complaint allege, insubstance, that since March 9 Respondent has failed andrefused to honor employees' unconditional applicationsfor reinstatement, and has placed unlawful conditionsupon the reinstatement of striking employees.On March 6 the Union sent a mailgram to Respondentmaking unconditional application for reinstatement ofemployees, with offer to return to work on March 9. Asimilar request was sent by the Union to Respondent onMarch 11. Individual employees who reported for workMarch 9 also made unconditional applications for rein-statement. It is clear, and found, that all employees, in-cluding those who reported to work on March 9, werewilling and ready to work, without any condition at-tached to their return.When employees returned to report for work, 13 ofthem (a total of approximately 60 employees returned)signed the following form prepared and given to themby Respondent:47 Hi-Way Billboards Inc., supra359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnconditional Offer to Return to WorkI hereby make an unconditional offer to return towork at Presto Casting Company. I understand thatif there is no position available for me at this time Iwill be placed on a preferred rehire list and recalledif and when a position becomes available. I also un-derstand that it is my obligation to keep the Compa-ny informed of my current address.NAME PRINT EDSIGNATUREDATETIMERespondent contends that signing of the form was not acondition of reinstatement, but rather, it was to assist Re-spondent in evaluating its scheduling requirements, andto make direct communication with employees more effi-cient.Strong testified that Herman's son, a supervisor,showed him the form and said, "Sign it and we's be call-ing you as we need you." Later, Strong testified that heheard the supervisor say "he needed to know our ad-dresses and phone number 'cause he was going to be re-calling some of the guys back."'Campbell credibly testified that when he reported forwork at approximately 7:15 a.m., on March 9, with otheremployees, they were greeted by their respective super-visors, and they were shown the form (G.C. Exh. 3):He handed it to me and said "Read this and signit." I read it and I looked at him and said "What if Irefuse to sign this?" At that point James Herman,who was standing just a few feet from SteveHerman, turned around and walked over to me andhe said "At that point, consider yourself permanent-ly replaced." I turned around and left.Campbell said he did not sign the form, nor did he seeanyone else sign it.Mendivil corroborated Campbell on this point.Maestas testified that Steve Herman (a supervisor)"made us sign the papers (G.C. Exh. 31), and said Re-spondent needed them in order to provide information tobe used in recalling employees to work." Maestas saidSteve Herman did not say Maestas' job depended uponsigning the form.Herman testified that returning employees were askedto sign the form. Herman testified relative to his conver-sation with Cambell.I indicated to him, as I did to others, that we hadto reschedule, we had to schedule work loads to beable to take people in and we needed their lastknow address and telephone number.Herman said he told Strong approximately the samething he told Campbell. Herman testified that he neverstated to any employee that signing the form was a con-dition to return to work.DiscussionThe strike of February 27 to March 6 was an econom-ic strike, not an unfair labor practice strike, as discussedabove. The strikers therefore were entitled to reinstate-ment unless they had been permanently replaced whilethey were on strike. Many returning strikers were rein-stated, but not all of them were reinstated immediatelyupon their reporting for work on March 9.48 It was Re-spondent's burden to show that returning strikers werenot immediately reinstated because they had been perma-nently replaced, and that burden was not met. There isno evidence that any striker had been replaced as of thetime the strikers unconditionally differed to return towork. Further, Respondent offered no evidence to justifyits delay in returning strikers to their jobs, on the basis ofbusiness necessity.49On this record, Respondent failedto meet the requirements of the Act when it did not rein-state the economic strikers immediately upon their un-conditional offer on March 9 to return to work. A reme-dial order therefore will issue as requested by the Gener-al Counsel, regardless of the fact that an 8(a)(3) allega-tion of failure or refusal to reinstate economic strikers isnot alleged in the complaint.So far as the General Counsel's Exhibit 31 is con-cerned, Respondent Prgues that only 13 of 60 strikingemployees signed the form and, further, that return towork was not conditional, expressly or impliedly, uponemployees signing the form.Respondent acknowledges in its brief that "the formcould have been misconstrued ...." Strong crediblytestified that on March 9, "They made us sign papers[note: G.C. Exh. 31] in order to go back to work in thefuture." Campbell credibly testified James Herman toldhim that, if Campbell refused to sign the form, Campbellmust "consider yourself permanently replaced." Mendivilcredibly testified he heard Herman state to Campbellthat, if Campbell did not sign the form "that was it."Maestas credibly testified that "they made me sign," andthat he returned to work the following day.It is clear, and found, that Respondent at least implied-ly, and probably expressly, told employees their rein-statement was conditional upon their signing the formquoted supra. Whether fewer than all employees were sotold is immaterial.Respondent violated Section 8(a)(3) and (1) of the Actin requiring employees to sign the form, as alleged.50CONCLUSIONS OF LAW1. Presto Casting Company is, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC,is, and at all times material herein has been, a labor orga-nization within the meaning of Section 2(5) of the Act.' G.C. Exh. 46.4 The laidlaw Corporation. 171 NLRB 1366 (1968).'O Harowe Servo Controls. Inc., 250 NLRB 958 (1980).360 PRESTO CASTING CO.3. Respondent violated Section 8(aX5) and (1) of theAct by: discontinuing its past practice of giving employ-ees annual Christmas gifts of turkeys, without first noti-fying or bargaining with the Union; by failing and refus-ing to acknowledge and sign a 1-year agreement with theUnion, reached on March 6, 1981; and by refusing tohonor and implement the provisions of said contract ofMarch 6, 1981, relating to dues checkoffs and employeegrievances.4. Respondent violated Section 8(aX3) and (1) of theAct by failing and refusing to reinstate economic strikersupon their unconditional offer to return to work; and byrequiring that said economic strikers sign a company-pre-pared request for reinstatement as a condition of rein-statement.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that Respondent beordered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act.It is recommended that Respondent be ordered forth-with to sign the 1-year agreement it reached with theUnion on March 6, 1981; to give retroactive effect to allterms and conditions of said agreement; and to makewhole all unit employees for any losses they may haveincurred,51with interest thereon to be computed in themanner prescribed in F: W Woolworth Company, 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962), and, see, gen-erally, Florida Steel Corporation, 231 NLRB 651 (1977).Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER52The Respondent, Presto Casting Company, Phoenix,Arizona, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Violating Section 8(a)(5) and (1) of the Act by dis-continuing its past practice of giving employees annual*5 The dates and times that all returning strikers were reinstated, werenot litigated. Those matters, together with reasons, if any, for delay, arereferred to the compliance stage of these proceedings."2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Christmas gifts of turkeys, without first notifying or bar-gaining with the Union; failing and refusing to acknowl-edge and sign a I-year agreement with the Unionreached on March 6, 1981; and refusing to honor and im-plement the provisions of said contract of March 6, 1981,relating to dues checkoffs and employee grievances.(b) Violating Section 8(a)(3) and (1) of the Act by fail-ing and refusing to reinstate economic strikers who werenot permanently replaced during their strike, upon theirunconditional offer to return to work; and by requiringthat said economic strikers sign a company-prepared re-quest for reinstatement as a condition of reinstatement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Forthwith sign and acknowledge the contractreached with the Union on March 6, 1981, and give saidcontract retroactive effect to said date of March 6, 1981.(b) Make whole all employees who suffered any lossesby reason of failure to sign said contract on March 6,1981, and by reason of failing and refusing to reinstateeconomic strikers who were not permanently replacedduring their strike, upon their unconditional offer toreturn to work, with interest, as described above.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Glendale and Phoenix, Arizona, facilitiescopies of the attached notice marked "Appendix."s3Copies of said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.s3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."361